Walker, J.,
after stating tbe case: The defendant contends that tbe Cumberland act, as we will call it, was not repealed by tbe general prohibition law, because of tbe proviso which excepts it, with other similar and local statutes, from its operation; and, tbis being so, be could not be convicted under tbe charge as it was drawn under tbe Cumberland act, and not under tbe general State law. We do not so understand tbe affidavit. It charges him with unlawfully selling less than two gallons of intoxicating wine, that is, one gallon, to Charles Perry, for which be received $1.25, “contrary to tbe form of tbe statute and against tbe peace and dignity of tbe State.” Tbis-concludes against any and every statute, especially those of a public and general nature, and tbe Cumberland statute is not mentioned. But if tbis were not so, it would be material only if tbe latter act bad not been repealed by tbe general law, and be bad sold not less than two gallons. "We are of tbe opinion that there was such a repeal of tbe Cumberland act.
A general law will not be so construed as to repeal an existing particular or special law, unless it is plainly manifest from tbe terms of tbe general law that such was tbe intention of tbe lawmaking body. A general later affirmative law does not abrogate an earlier special one by mere implication. Having already given its attention to tbe particular subject, and provided for it, tbe Legislature is reasonably presumed not to intend to alter the special provision by a subsequent general enactment, unless that intention is manifested in explicit language, or there be something which shows that tbe attention of tbe Legislature bad been turned to tbe special act, and that tbe. general one was intended to embrace tbe special cases within tbe previous one, or something in tbe nature of tbe general one making it unlikely that an exception was intended as regards tbe special act. Tbe general statute is read as *689silently excluding from its operation tbe cases wbicb bave been provided for by tbe special one. Tbe fact tbat tbe general act contains a clause repealing acts inconsistent witb it does not diminish tbe force of tbis rule of construction. Endlicb Int. Stat., 223 et seq., Montford v. Allen, 111 Ga., 18.
But bere there is a special reference to “local and special” statutes, relating to the sale of liquor, and for tbe reason tbat tbe Legislature intended to exclude tbe inference tbat by repealing all conflicting statutes it was intended also to abrogate those wbicb were in harmony witb tbe purpose of tbe general law, and, therefore, could be enforced concurrently witb it. There were many such laws, covering nearly tbe entire area of tbe State, such as local laws prohibiting tbe sale of liquor within certain distances of schoolhouses, churches, and other designated places, and also laws prohibiting tbe sale of liquors, excepting wine in quantities larger than two and one-balf gallons, in certain counties or other localities of tbe State.
It will be seen tbat tbe proviso saves from tbe operation of tbe act only those local or special laws wbicb prohibited tbe manufacture or sale, or other disposition, of any of tbe liquors mentioned in tbe body of tbe act, and not wbicb permitted tbe sale in any quantity, by excepting wines in prescribed quantities; but it was thought wise and expedient, as a new policy of tbe State, to bave a minimum quantity below wbicb no wine should be sold, applicable to all parts of tbe State, except in those localities where a -larger minimum wa.s provided for, it being considered tbat as those local acts still further restricted tbe sale of liquor, it was consistent witb tbe general plan of prohibition for them to remain in force and effect; and tbis same reason would, of course, apply where there was an absolute prohibition without any saving clause. Tbis view is greatly strengthened, we think, by tbe words, “in concurrence herewith.” Tbe word “concurrent,” in one or more of its senses, implies pursuit of tbe same course, or seeking tbe same objects; agreeing in tbe same act or opinion; contributing to the same event or effect, and Webster indorses these definitions.
Where wine was allowed to be sold in quantities less than two and one-balf gallons it was certainly in disagreement witb tbis new and general policy of the State as written into tbe prohibition act. In making tbe proviso to tbe repealing clause, tbe object was to advance tbe prohibition cause, and not to retard or obstruct its full and free action, or to impair its efficacy.
Counsel for defendant have argued in their brief that tbe Cumberland act was passed at an election in tbat county in 1902, when a large majority of votes was east in its favor, and it, therefore, represents and. expresses tbe popular sentiment of tbat locality, and tbat its provisions *690are more drastic than those of any general law, as it makes the sale of liquor, contrary to its provisions, a felony, and prescribes severe punishment. As to the vote, it may be said, if this is a relevant matter at all, that since 1902, that is, in 1908, the voters of the State by a large majority (44,000) approved the prohibition law, now chapter 71 of the Laws of 1908, and Cumberland County contributed to that majority 772 votes, the vote in that county being 1,524 in favor of the act and 952 against it. Rut we do not base our decision upon any such ground, even if we are permitted to do so, but upon the broader and stronger reason that our construction of the two acts is consistent with the general policy of the State as declared in the prohibition law, and that it was evidently intended that all the acts upon this subject should be brought into one consistent and harmonious body of laws, so that they could be enforced together and without any conflict with the leading intent that there should be no sale under two and a half gallons.
This view of the statute is supported by the fact that the proviso excepts from the repealing clause only those “local and special” acts which prohibit the sale of liquox*, and not those which permit it. The repealing clause referred to all acts in conflict with the provisions then being enacted into law. There were many acts of this kind, and the intention was to preserve those which absolutely prohibited the traffic, as being in accord with the general purpose of the new act, and to destroy those which, while they effected a partial prohibition, were at variance with it by reason of their exemption as to wine sold in less quantity than two and one-half gallons. The statutes which increased the minimum quantity of wine allowed to be sold on the premises by the manufacturer were really considered as virtually in harmony with the principle of the act, as under them those who sold less than two and a half gallons could be indicted. This reasoning leads to a conclusion, which is also strengthened by the further provision in the act, that where there is a sale of less than two and a half gallons, when there would be a violation both of the general law and of the acts just mentioned, the offender may be indicted under either law, whereas, if the Cumberland act is held to be in force, this provision of the act could not as well be enforced.
We admit the principle that general and special laws should stand together, if possible, the one as the general law of the land and the other as the law of the particular case, Hayes v. M. L., etc., R. Co., 117 La., 593; and that where there are two opposing acts or provisions, one of which is special and particular and certainly includes the matter in question, and the other general, which, if standing alone, would include the same matter, and thus conflict with the special act or provision, the special must be taken as intended to constitute an exception to the general act, Woodworth v. Kalamazoo, 135 Mich., 233; S. v. Sturgess, *6919 Oregon, 537; but tbat is so where there is nothing else more controlling, as there is in this case. “The law requires that in the interpretation of a statute we should give it that meaning which is clearly expressed, and if there is doubt or ambiguity we should construe it so as to ascertain from its language what was the true intention of the Legislature.” McLeod v. Comrs., 148 N. C., 85; Fortune v. Comrs., 140 N. C., 322; Abernathy v. Comrs., 169 N. C., 631.
The first canon in the construction of statutes is to ascertain the legislative intent, as gathered from the statute itself, which should be enforced accordingly as the only authentic expression of the popular will. ¥e may consider other statutes relating to the same subject, and the purpose to be accomplished, where there is any real doubt as to the true meaning; but whenever and however discovered, the intent prevails over all other considerations.
The predominant idea here was to fix a general minimum of quantity, a standard for all, except where special acts provided for prohibition of the sale of wines altogether, or permitted a sale of a quantity equal to or more than that fixed by the general law, in which case the two classes of statutes could be enforced harmoniously, or concurrently, in furtherance of the common design. If this were not so, there would constantly be sales in many parts of the State contrary to the prohibition of the general act,* which could not be punished under it. We should so construe this statute, if not in violation of the accepted rules, so as to subserve the clearly expressed purpose that there should be an end to sales in the State except under the restrictions imposed by it. It might greatly disappoint, if not defeat, its beneficent object should we do otherwise.
If a statute plainly expresses the legislative purpose and meaning on its face, it must be enforced exactly as it stands, and without any regard whatever to the results which will flow from it, and there is then said to be no reason for a construction of it; but if the language is ambiguous, or if it is fairly open to either of two constructions, the court may and should consider the effects and consequences which will follow from construing it in one way or in the other, and adopt that rendering of its meaning which will best tend to make the statute effectual and produce the most beneficial results; and this is the well recognized rule deducible from the authorities and stated by a standard text-writer almost literally, and certainly with substantial sameness, in the last edition of his work. Black on Interpretation of Law's (2 Ed.), p. 100. It is competent, therefore, in seeking for the real meaning, to consider the comparative operation of the statute under the one construction or under the other, and if one will defeat its purpose, or would result in actual mischief, or impair the principle which had come to be regarded as the settled policy of the State, or lead to consequences which would be so *692unreasonable as to be legally absurd, by contravening tbe general and evident object to be attained by its adoption, while no such baneful result would be produced by tbe other construction, tbe Legislature must be supposed to have intended that tbe reasonable, effective, and beneficial interpretation of tbe statute should be applied to it, and tbe court will decide accordingly. Black, p. 101; Collins v. New Hampshire, 171 U. S., 30. Many cases in support of this position are collected in tbe note on page 101 of Black’s Int. of Laws.
If we apply this rule and test of tbe law to tbe statute in question, we find no difficulty in adhering to tbe view previously expressed, that tbe sale in a less quantity than two and one-balf gallons is forbidden, even though it was formerly allowed under some local statute. But we think tbe question has been virtually decided in S. v. Swink, 151 N. C., 726, where it was held that tbe Asheville local act prohibiting tbe sale of liquor in that city was repealed by tbe general statute of 1908.
It is argued by tbe defendant’s counsel that tbe Swinlc case does not. apply, because tbe Asheville statute is not local or special, within tbe intent of tbe proviso, while tbe Cumberland act is, because tbe latter is such a “local or special” statute as was contemplated; but this Court held in tbe case just cited that tbe law in regard to a sale in Asheville was such a local or special act, as it held it to have been repealed, and could not have so decided unless it was, and, therefore, was within tbe words of tbe proviso. A law is local when it pertains to a particular place or to a definite region or portion of space, or is restricted to one place, as, for instance, a local custom; and it is special when it is different from others of tbe same general kind or designed for a particular purpose, or is limited.in range or confined to a prescribed field of action or operation; and so say tbe lexicographers. Webster defines a “local law” or “special statute” to be “an act. of tbe Legislature which has reference to a particular person, place, or interest.” This brings both tbe Asheville and tbe Cumberland statutes within tbe language of tbe proviso, and a decision upon tbe one must apply to tbe other.
Tbe prohibition law was first drafted and adopted by tbe Legislature and then submitted to tbe people, who ratified it by a very large majority. It has generally been supposed to prohibit tbe sale of wine in any quantity less than two and one-balf gallons. It appears that tbe people intended it to be so construed, and tbe object of all construction is to gather tbe intent from tbe statute and then to strictly enforce tbe popular will as thus expressed. One of tbe prime objects of government is to secure tbe health, happiness, and general welfare of tbe people; and so does our Constitution declare. Laws made to effectuate this purpose and to safeguard tbe home and tbe fireside against what was regarded as tbe intolerable evils of tbe liquor traffic, which bad wrecked so many useful lives and wasted so much of tbe substance of tbe State, are en*693titled to a construction, which will prevent a recurrence of these misfortunes, especially when it is, as here, consistent with its language and the evident intent.
The jury returned a verdict of guilty, “but stated that they would not have found the defendant guilty except in deference to his Honor’s charge.” It may be that they believed the Cumberland act was still in force, though the judge had said it was not, and they merely submitted to this ruling, and were right in doing so. The charge was an instructive one, not only stating the law correctly, but with clearness and accuracy, and giving sound reasons for it. If the defendant acted'under a misapprehension as to the law, and honestly believed it was in force, and did not attempt to evade it, if it had been in force, by an indirect sale of a less quantity of wine than it authorized to be sold, he is most unfortunate, provided he was endeavoring, in good faith, to beep his promise to the court, when on his conviction at former terms of the court he agreed to be of good behavior, keep the peace, and not sell any more wine contrary to the law. The officers had pursued him for four years, garnered a “bunch of violations,” several convictions following, defendant securing only one nol. pros, and one acquittal. If he had really reformed, and while he technically violated the law, he yet was trying to behave himself and lead a better life, we cannot help him, as we have no power to do so, but there is another department ordained by the Constitution to which he can appeal for clemency, where he will receive a just and merciful hearing.
There is no error in the record.
No error.